            Case 1:19-cv-11586-IT Document 128 Filed 12/29/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

PHILIPS NORTH AMERICA LLC,

                   Plaintiff,

       v.                                             Civil Action No. 1:19-cv-11586-IT
FITBIT, INC.,

                   Defendant.


    FITBIT’S MOTION FOR LEAVE TO SUBMIT SUPPLEMENTAL AUTHORITY
                  RELATING TO CLAIM CONSTRUCTION


       Defendant Fitbit, Inc. (“Fitbit”) respectfully submits this motion for leave to Submit

Supplemental Authority relating to Claim Construction. On September 1, 2020, Fitbit moved for

leave to submit as supplemental authority Judge Birotte’s Claim Construction Order in Philips

North America LLC v. Garmin Int’l, Inc., No. 2:19-cv-6301 (C.D. Cal.) (“the C.D. Cal. action”).

(Dkt. 98.) Philips North America LLC (“Philips”) responded to Fitbit’s motion. (Dkt. 102.) The

Court granted Fitbit’s motion for leave on September 3, 2020. (Dkt. 103.)

       On November 4, 2020, Philips moved in the C.D. Cal. action for entry of final judgment

under Rule 54(b) with respect to Philips’ allegations of infringement of U.S. Patent No. 6,013,007

(“the ’007 patent”). As grounds for the motion, Philips asserted that “the Court’s August 28, 2020

Claim Construction Order (Dkt. 102) found that the asserted claims of the ’007 Patent are invalid

for indefiniteness, resulting in the complete resolution of Philips’s cause of action for infringement

of the ’007 Patent.” Philips sought entry of final judgment to appeal the ruling and sever that cause

of action from the remainder of the case.

       On December 17, 2020, Judge Birotte issued an order denying Philips’ motion under Rule

54(b) (“Rule 54(b) order”) in the C.D. Cal. action. This Rule 54(b) order is attached as Exhibit A.
          Case 1:19-cv-11586-IT Document 128 Filed 12/29/20 Page 2 of 4




Although ultimately denying the motion, Judge Birotte observed: “The Court and parties agree

that this Court’s Claim Construction Order is a final judgment that can be certified for a Rule 54(b)

appeal.” (Rule 54(b) order, 2:27–28.) Although the parties and the Court agreed the claim

construction order finding the ’007 patent invalid as indefinite was final, the Court found that

“practical considerations point toward requiring a final and complete resolution of this entire case

before appeal,” and “there is no practical reason to sever the expired ’007 Patent for purposes of

appeal while simultaneously proceeding with litigation relating to overlapping products and

subject matter.” (Rule 54(b) order, 4:2–4, 4:9–11.)




Dated: December 29, 2020

                                                   FITBIT, INC.

                                                   By Its Attorneys,


                                                   /s/ Yar R. Chaikovsky
                                                   Yar R. Chaikovsky
                                                   yarchaikovsky@paulhastings.com
                                                   Chad Peterman
                                                   chadpeterman@paulhastings.com
                                                   Dave Beckwith
                                                   davidbeckwith@paulhastings.com
                                                   David Okano
                                                   davidokano@paulhastings.com
                                                   Radhesh Devendran
                                                   radheshdevendran@paulhastings.com
                                                   Berkeley Fife
                                                   berkeleyfife@paulhastings.com

                                                   PAUL HASTINGS LLP
                                                   1117 S. California Avenue
                                                   Palo Alto, California 94304-1106
                                                   Telephone: 1(650) 320-1800
                                                   Facsimile: 1(650) 320-1900




                                                -2-
          Case 1:19-cv-11586-IT Document 128 Filed 12/29/20 Page 3 of 4




                                                   Jennifer B. Furey (BBO # 634174)
                                                   Andrew T. O’Connor (BBO # 664811)
                                                   GOULSTON & STORRS PC
                                                   400 Atlantic Avenue
                                                   Boston, MA 02110
                                                   Telephone: (617) 482-1776
                                                   Facsimile: (617) 574-4112
                                                   E-mail: jfurey@goulstonstorrs.com
                                                   aoconnor@goulstonstorrs.com




       LOCAL RULE 7.1 CERTIFICATION

       I, Chad Peterman, counsel for Defendant Fitbit, Inc., hereby certify that Fitbit has

conferred with counsel for Philips North America, LLC to resolve the issues presented in this

motion, but after a good faith attempt to reach agreement, the parties did not do so.



       Dated: December 29, 2020                              By:     /s/ Chad Peterman
                                                                     Chad Peterman




                                               -3-
           Case 1:19-cv-11586-IT Document 128 Filed 12/29/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I certify that a true copy of the above document was served on the attorney of record for

each party via the Court’s CM/ECF system, which will send notification of this filing (NEF) to

all registered participants, and paper copies will be sent to those indicated as nonregistered

participants.


Dated: December 29, 2020                              By:     /s/ Chad Peterman
                                                              Chad Peterman




                                                -3-
